     Case: 1:19-cv-05596 Document #: 33 Filed: 04/24/20 Page 1 of 2 PageID #:341




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GLEN CRAIG,                                                )
     Plaintiff,                                            ) Case No. 1-19-cv-5596
                                                           )
v.                                                         ) Honorable Ronald A. Guzman
                                                           )
POPMATTERS MEDIA, INC.                                     )
    Defendant.                                             )
                                                           )
                                                           )
                                                           )
                                                           )



                  MOTION TO WITHDRAW AS COUNSEL OF RECORD

        Yanling Jiang moves this court for leave to withdraw as counsel of record for Plaintiff

GLEN CRAIG in the above captioned matter and in support of this motion states as follows:


     1. Plaintiff GLEN CRAIG is represented in this matter by Richard P. Liebowitz at

        Liebowitz Law Firm, PLLC.

     2. Ms. Jiang has obtained the Plaintiff's consent to withdraw from this matter.

     3. Accordingly, Ms. Jiang requests that she be allowed to withdraw as counsel of record for

        Plaintiff in this matter.’
    Case: 1:19-cv-05596 Document #: 33 Filed: 04/24/20 Page 2 of 2 PageID #:342




        WHEREFORE, the undersigned respectfully requests leave to withdraw as counsel of

record for Plaintiff in this matter.



                                                               Respectfully submitted,

                                                               /s/ Yanling Jiang

                                                                              Yanling Jiang
                                                                         (Bar No. 6309336)
                                                                              Jiang IP LLC.
                                                     111 West Jackson Boulevard, Suite 1700
                                                                     Chicago, Illinois 60604
                                                                   Telephone: 312-675-6279
Dated: April 24, 2020                                   E-mail:Yanling@jiangip.com
